Case 1:20-cv-03962-LJL Document 82-7 Filed 09/21/20 Page 1 of 3




           EXHIBITG
             Case 1:20-cv-03962-LJL Document 82-7 Filed 09/21/20 Page 2 of 3


                                                         Brian Flick                             >


Fwd: Pandemic Unemployment Assistance
1 message
Bernadette Nolen                                                  Thu, Jul 23, 2020 at 1:30 PM
To: Brian Flick <bflick@dannlaw.com>


 --- Forwarded message -­
 From: <noreply@jfs.ohio.gov>
 Date: Wed, May 20, 2020, 12:00 PM
 Subject: Pandemic Unemployment Assistance
 To:                                                                   >



 May 20, 2020

 Dear PUA Applicant:

 Deloitte Consulting is currently under contract with the Ohio Department of Job and
 Family Services (ODJFS) to assist the state of Ohio in administering the Pandemic
 Unemployment Assistance (PUA) program. Deloitte discovered on May 15, 2020 that
 your name, Social Security number, and street address pertaining to your application for
 and receipt of unemployment compensation benefits inadvertently had the capability to
 be viewed by other unemployment claimants. Thereafter, Deloitte immediately began an
 investigation and upon discovering the exposure, Deloitte immediately took steps to stop
 further access to and exposure of your personal information.

 At this time, there is no evidence or indication to believe that your personal information
 was improperly used; therefore, our actions, as well as the actions you may want to
 consider, are preventative.

 As a precaution, you may want to monitor your credit by obtaining a copy of your credit
 report from one of the three national credit bureaus. Federal law entitles every individual
 to one free credit report per year from each of the three main bureaus.

 You may also have a fraud alert placed on your consumer credit file by contacting one of
 the national credit bureaus. Once one credit bureau places a fraud alert on your credit
 file, it notifies the other two bureaus. Fraud alerts are typically in effect for 90 days but
 can be renewed. The credit bureaus may be contacted at:

 Equifax: (800) 525-6285 (http://www.equifax.com)
 Experian: (888) 397-3742 (http://www.experian.com)
            TransUnion:
            Case           (800) 680-7289
                 1:20-cv-03962-LJL        (http://www.tuc.com)
                                   Document 82-7 Filed 09/21/20 Page 3 of 3

Additionally, Ohio law allows you to place a security freeze on your credit report by
contacting one of the bureaus listed ab ove. Should you wish to open a new line of credit
while your report is frozen, you may temporarily lift this security freeze by telephone or
online by providing a security code. Credit reporting agencies may charge a fee of no
more than $5 for each freeze and unfreeze of your report.

If you wish to receive free Experian ldentityWorks identity protection services for the next
12 months, you will receive a follow-up email with enrollment details that will be sent to
you via Deloitte or directly from Experian within 3-5 days.

Finally, to find out more about protecting your personal information, visit the Ohio
Attorney General's Identity Theft protection page (http://www.ohioattorneygeneral.gov/
ldentityTheft) and/or the Federal Trade Commission's identity theft assistance page
(https://www.consumer.ftc.gov/features/feature-0014-identity-theft).

We apologize for any concerns or inconvenience as a result of this unauthorized
incident. Please be assured that we take very seriously our responsibility to safeguard
the personal information you entrust to our care, and deeply regret that this incident
occurred.

If you have questions or concerns that remain unaddressed after reviewing this
information, please email Deloitteldentityhelp@jfs.ohio.gov.
